y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00948-CV

                        IN THE INTEREST OF S.E.W., a Child




    Appeal from the 257th District Court of Harris County. (Tr. Ct. No. 2013-06519J).


TO THE 257TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 19th day of February 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    After due consideration, the Court grants appellant
              L.W.’s motion to dismiss the appeal. Accordingly, the Court
              dismisses the appeal.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered February 19, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Higley, and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT